Exhibit 10.6

 

 

IRONSTONE GROUP, INC.
STOCK OPTION AGREEMENT

 

Ironstone Group, Inc. has granted to the individual (the "Participant") named in
the Notice of Grant of Stock Option (the "Notice") to which this Stock Option
Agreement (the "Option Agreement") is attached an option (the "Option") to
purchase certain shares of Stock upon the terms and conditions set forth in the
Notice and this Option Agreement. The Option has been granted pursuant to and
shall in all respects be subject to the terms and conditions of the Ironstone
Group, Inc. 2013 Equity Incentive Plan (the "Plan"), as amended to the Date of
Option Grant, the provisions of which are incorporated herein by reference. By
signing the Notice, the Participant: (a) represents that the Participant has
received copies of, and has read and is familiar with the terms and conditions
of, the Notice, the Plan and this Option Agreement, (b) accepts the Option
subject to all of the terms and conditions of the Notice, the Plan and this
Option Agreement, and (c) agrees to accept as binding, conclusive and final all
decisions or interpretations of the Board upon any questions arising under the
Notice, the Plan or this Option Agreement.

 

 

1.

DEFINITIONS AND CONSTRUCTION.

1.1     Definitions. Unless otherwise defined herein, capitalized terms shall
have the meanings assigned to such terms in the Notice or the Plan.

1.2     Construction. Captions and titles contained herein are for convenience
only and shall not affect the meaning or interpretation of any provision of this
Option Agreement. Except when otherwise indicated by the context, the singular
shall include the plural and the plural shall include the singular. Use of the
term "or" is not intended to be exclusive, unless the context clearly requires
otherwise.

 

 

2.

TAX CONSEQUENCES.

 

2.1     Tax Status of Option. This Option is intended to have the tax status
designated in the Notice.

(a)     Incentive Stock Option. If the Notice so designates, this Option is
intended to be an Incentive Stock Option within the meaning of Section 422(b) of
the Code, but the Company does not represent or warrant that this Option
qualifies as such. The Participant should consult with the Participant's own tax
advisor regarding the tax effects of this Option and the requirements necessary
to obtain favorable income tax treatment under Section 422 of the Code,
including, but not limited to, holding period requirements. (NOTE TO
PARTICIPANT: If the Option is exercised more than three (3) months after the
date on which you cease to be an Employee (other than by reason of your death or
permanent and total disability as defined in Section 22(e)(3) of the Code), the
Option will be treated as a Nonstatutory Stock Option and not as an Incentive
Stock Option to the extent required by Section 422 of the Code.)

 

 
1

--------------------------------------------------------------------------------

 

 

(b)     Nonstatutory Stock Option. If the Notice so designates, this Option is
intended to be a Nonstatutory Stock Option and shall not be treated as an
Incentive Stock Option within the meaning of Section 422(b) of the Code.

2.2     ISO Fair Market Value Limitation. If the Notice designates this Option
as an Incentive Stock Option, then to the extent that the Option (together with
all Incentive Stock Options granted to the Participant under all stock option
plans of the Participating Company Group, including the Plan) becomes
exercisable for the first time during any calendar year for shares having a Fair
Market Value greater than One Hundred Thousand Dollars ($100,000), the portion
of such options which exceeds such amount will be treated as Nonstatutory Stock
Options. For purposes of this Section 2.2, options designated as Incentive Stock
Options are taken into account in the order in which they were granted, and the
Fair Market Value of stock is determined as of the time the option with respect
to such stock is granted. If the Code is amended to provide for a different
limitation from that set forth in this Section 2.2, such different limitation
shall be deemed incorporated herein effective as of the date required or
permitted by such amendment to the Code. If the Option is treated as an
Incentive Stock Option in part and as a Nonstatutory Stock Option in part by
reason of the limitation set forth in this Section 2.2, the Participant may
designate which portion of such Option the Participant is exercising. In the
absence of such designation, the Participant shall be deemed to have exercised
the Incentive Stock Option portion of the Option first. Separate certificates
representing each such portion shall be issued upon the exercise of the Option.
(NOTE TO PARTICIPANT: If the aggregate Exercise Price of the Option (that is,
the Exercise Price multiplied by the Number of Option Shares) plus the aggregate
exercise price of any other Incentive Stock Options you hold (whether granted
pursuant to the Plan or any other stock option plan of the Participating Company
Group) is greater than $100,000, you should contact the Chief Financial Officer
of the Company to ascertain whether the entire Option qualifies as an Incentive
Stock Option.)

3.     ADMINISTRATION.

 

All questions of interpretation concerning this Option Agreement shall be
determined by the Board. All determinations by the Board shall be final and
binding upon all persons having an interest in the Option. Any Officer shall
have the authority to act on behalf of the Company with respect to any matter,
right, obligation, or election which is the responsibility of or which is
allocated to the, Company herein, provided the Officer has apparent authority
with respect to such matter, right, obligation, or election.

 

4.     EXERCISE OF THE OPTION.

4.1     Right to Exercise. Except as otherwise provided herein, the Option shall
be exercisable on and after the Initial Vesting Date and prior to the
termination of the Option (as provided in Section 6) in an amount not to exceed
the number of Vested Shares less the number of shares previously acquired, upon
exercise of the Option. In no event shall the Option be exercisable for more
shares than the Number of Option Shares, as adjusted pursuant to Section 9.

4.2     Method of Exercise. Exercise of the Option shall be by written notice to
the Company which must state the election to exercise the Option, the number of
whole shares of Stock for which the Option is being exercised and such other
representations and agreements as to the Participant's investment intent with
respect to such shares as may be required pursuant to the provisions of this
Option Agreement. The written notice must be signed by the Participant and must
be delivered in person, by certified or registered mail, return receipt
requested, by confirmed facsimile transmission, or by such other means as the
Company may permit, to the Chief Financial Officer of the, Company, or other
authorized representative of the Participating Company Group, prior to the
termination of the Option as set forth in Section 6, accompanied by full payment
of the aggregate Exercise Price for the number of shares of Stock being
purchased. The Option shall be deemed to be exercised upon receipt by the
Company of such written notice and the aggregate Exercise Price.

 
2

--------------------------------------------------------------------------------

 

4.3     Payment of Exercise Price.

(a)     Forms of Consideration Authorized. Except as otherwise provided below,
payment of the aggregate Exercise Price for the number of shares of Stock for
which the Option is being exercised shall be made (i) in cash, by check, or cash
equivalent, (ii) by tender to the Company, or attestation to the ownership, of
whole shares of Stock owned by the Participant having a Fair Market Value not
less than the aggregate Exercise Price, (iii) by means of a Cashless Exercise,
as defined in Section 4.3(b), or (iv) by any combination of the foregoing.

(b)     Limitations on Forms of Consideration.

(i)     Tender of Stock. Notwithstanding the foregoing, the Option may not be
exercised by tender to the Company, or attestation to the ownership, of shares
of Stock to the extent such tender or attestation would constitute a violation
of the provisions of any law, regulation or agreement restricting the redemption
of the Company's stock. The Option may not be exercised by tender to the
Company, or attestation to the ownership, of shares of Stock unless such shares
either have been owned by the Participant for more than six (6) months (and not
used for another option exercise by attestation during such period) or were not
acquired, directly or indirectly, from the Company.

 

(ii)     Cashless Exercise. A "Cashless Exercise" means the delivery of a
properly executed notice together with irrevocable instructions to a broker in a
form acceptable to the Company providing for the assignment to the Company of
the proceeds of a sale or loan with respect to some or all of the shares of
Stock acquired upon the exercise of the Option pursuant to a program or
procedure approved by the Company (including, without limitation, through an
exercise complying with the provisions of Regulation T as promulgated from time
to time by the Board of Governors of the Federal Reserve System). The Company
reserves, at any and all times, the right, in the Company's sole and absolute
discretion, to decline to approve or terminate any such program or procedure.

4.4     Tax Withholding. At the time the Option is exercised, in whole or in
part, or at any time thereafter, as requested by the Company, the Participant
hereby authorizes withholding from payroll and any other amounts payable to the
Participant, and otherwise agrees to make adequate provision for (including by
means of a Cashless Exercise to the extent permitted by the Company), any sums
required to satisfy the federal, state, local and foreign tax withholding
obligations of the Participating Company Group, if any, which arise in
connection with the Option, including, without limitation, obligations arising
upon (i) the exercise, in whole or in part, of the Option or (ii) the transfer,
in whole or in part, of any shares acquired upon exercise of the Option. The
Option is not exercisable unless the tax withholding obligations of the
Participating Company Group are satisfied. Accordingly, the Company shall have
no obligation to deliver shares of Stock until the tax withholding obligations
of the Participating Company Group have been satisfied by the Participant.

 
3

--------------------------------------------------------------------------------

 

4.5     Certificate Registration. Except in the event the Exercise Price is paid
by means of a Cashless Exercise, the certificate for the shares as to which the
Option is exercised shall be registered in the name of the Participant, or, if
applicable, in the names of the heirs of the Participant.

4.6     Restrictions on Grant of the Option and Issuance of Shares. The grant of
the Option and the issuance of shares of Stock upon exercise of the Option shall
be subject to compliance with all applicable requirements of federal, state or
foreign law with respect to such securities. The Option may not be exercised if
the issuance of shares of Stock upon exercise would constitute a violation of
any applicable federal, state or foreign securities laws or other law or
regulations or the requirements of any stock exchange or market system upon
which the Stock may then be listed. In addition, the Option may not be exercised
unless (i) a registration statement under the Securities Act shall at the time
of exercise of the Option be in effect with respect to the shares issuable upon
exercise of the Option or (ii) in the opinion of legal counsel to the Company,
the shares issuable upon exercise of the Option may be issued in accordance with
the terms of an applicable exemption from the registration requirements of the
Securities Act. THE PARTICIPANT IS CAUTIONED THAT THE OPTION MAY NOT BE
EXERCISED UNLESS THE FOREGOING CONDITIONS ARE SATISFIED. ACCORDINGLY, THE
PARTICIPANT MAY NOT BE ABLE TO EXERCISE THE OPTION WHEN DESIRED EVEN THOUGH THE
OPTION IS VESTED. The inability of the Company to obtain from any regulatory
body having jurisdiction the authority, if any, deemed by the Company's legal
counsel to be necessary to the lawful issuance and sale of any shares subject to
the Option shall relieve the Company of any liability in respect of the failure
to issue or sell such shares as to which such requisite authority shall not have
been obtained. As a condition to the exercise of the Option, the Company may
require the Participant to satisfy any qualifications that may be necessary or
appropriate, to evidence compliance with any applicable law or regulation and to
make any representation or warranty with respect thereto as may be requested by
the Company.

 4.7     Fractional Shares. The Company shall not be required to issue
fractional shares upon the exercise of the Option.

5.     NONTRANSFERABILITY OF THE OPTION.

 

The Option may be exercised during the lifetime of the Participant only by the
Participant or the Participant's guardian or legal representative and may not be
assigned or transferred in any manner except by will or by the laws of descent
and distribution. Following the death of the Participant, the Option, to the
extent provided in Section 7, may be exercised by the Participant's legal
representative or by any person empowered to do so under the deceased
Participant's will or under the, then applicable laws of descent and
distribution.

  

 
4

--------------------------------------------------------------------------------

 

 

6.     TERMINATION OF THE OPTION.

 

The Option shall terminate and may no longer be exercised after the first to
occur of (a) the close of business on the Option Expiration Date, (b) the close
of business on the last date for exercising the Option following termination of
the Participant's Service as described in Section 7, or (c) a Change in Control
to the extent provided in Section 8.

 

7.     EFFECT OF TERMINATION OF SERVICE.

7.1     Option Exercisability.

(a)     Disability. If the Participant's Service terminates because of the
Disability of the Participant, the Option, to the extent unexercised and
exercisable on the date on which the Participant's Service terminated, may be
exercised by the Participant (or the Participant's guardian or legal
representative) at any time prior to the expiration of twelve (12) months after
the date on which the Participant's Service terminated, but in any event no
later than the Option Expiration Date.

 

(b)     Death. If the Participant's Service terminates because of the death of
the Participant, the Option, to the extent unexercised and exercisable on the
date on which the Participant's Service terminated, may be exercised by the
Participant's legal representative or other person who acquired the right to
exercise the Option by reason of the Participant's death at any time prior to
the expiration of twelve (12) months after the date on which the Participant's
Service terminated, but in any event no later than the Option Expiration Date.
The Participant's Service shall be deemed to have terminated on account of death
if the Participant dies within three (3) months after the Participant's
termination of Service.

 

(c)     Termination for Cause. Notwithstanding any other provision of this
Option Agreement, if the Participant's Service is terminated for Cause (as
defined below), the Option shall terminate and cease to be exercisable on the
effective date of such termination of Service. Unless otherwise defined in a
contract of employment or service between the Participant and a Participating
Company, for purposes of this Option Agreement "Cause" shall mean any of the
following: (i) the Participant's theft, dishonesty, or falsification of any
Participating Company documents or records; (ii) the Participant's improper use
or disclosure of a Participating Company's confidential or proprietary
infoiniation; (iii) any action by the Participant which has a material
detrimental effect on a Participating Company's reputation or business; (iv) the
Participant's failure or inability to perform any reasonable assigned duties
after written notice from a Participating Company of, and a reasonable
opportunity to cure, such failure or inability; (v) any material breach by the
Participant of any employment agreement between the Participant and a
Participating Company, which breach is not cured pursuant to the terms of such
agreement; or (vi) the Participant's conviction (including any plea of guilty or
nolo contendere) of any criminal act which impairs the Participant's ability to
perform his or her duties with a Participating Company.

  

 
5

--------------------------------------------------------------------------------

 

 

(d)     Other Termination of Service. If the Participant's Service with the
Participating Company Group terminates for any reason, except Disability, death
or Cause, the Option, to the extent unexercised and exercisable by the
Participant on the date on which the Participant's Service terminated, may be
exercised by the Participant at any time prior to the expiration of three (3)
months after the date on which the Participant's Service terminated, but in any
event no later than the Option Expiration Date.

7.2     Extension if Exercise Prevented by Law. Notwithstanding the foregoing
other than termination for Cause, if the exercise of the Option within the
applicable time periods set forth in Section 7.1 is prevented by the provisions
of Section 4.6, the Option shall remain exercisable until thirty (30) days after
the date the Participant is notified by the Company that the Option is
exercisable, but in any event no later than the Option Expiration Date.

7.3     Extension if Participant Subject to Section 16(b). Notwithstanding the
foregoing other than termination for Cause, if a sale within the applicable time
periods set forth in Section 7.1 of shares acquired upon the exercise of the
Option would subject the Participant to suit under Section 16(b) of the Exchange
Act, the Option shall remain exercisable until the earliest to occur of (i) the
tenth (10th) day following the date on which a sale of such shares by the
Participant would no longer be subject to such suit, (ii) the one hundred and
ninetieth (190th) day after the Participant's termination of Service, or (iii)
the Option Expiration Date.

8.     CHANGE IN CONTROL.

8.1     Definitions.

(a)     An "Ownership Change Event" shall be deemed to have occurred if any of
the following occurs with respect to the Company: (i) the direct or indirect
sale or exchange in a single or series of related transactions by the
stockholders of the Company of more than fifty percent (50%) of the voting stock
of the Company; (ii) a merger or consolidation in which the Company is a party;
(iii) the sale, exchange, or transfer of all or substantially all of the assets
of the Company; or (iv) a liquidation or dissolution of the Company.

 

(b)     A "Change in Control" shall mean an Ownership Change Event or a series
of related Ownership Change Events (collectively, a "Transaction") wherein the
stockholders of the Company, immediately before the Transaction do not retain
immediately after the Transaction, in substantially the same proportions as
their ownership of shares of the Company's voting stock immediately before the
Transaction, direct or indirect beneficial ownership of more than fifty percent
(50%) of the total combined voting power of the outstanding voting securities of
the Company or, in the case of a Transaction described in Section 8.1(a)(iii),
the corporation or other business entity to which the assets of the Company were
transferred (the "Transferee"), as the case may be. For purposes of the
preceding sentence, indirect beneficial ownership shall include, without
limitation, an interest resulting from ownership of the voting securities of one
or more corporations or other business entities which own the Company or the
Transferee, as the case may be, either directly or through one or more
subsidiary corporations or other business entities. The Board shall have the
right to determine whether multiple sales or exchanges of the voting securities
of the Company or multiple Ownership Change Events are related, and its
determination shall be final, binding and conclusive.

  

 
6

--------------------------------------------------------------------------------

 

8.2     Effect of Change in Control on Option. In the event of a Change in
Control, the surviving, continuing, successor, or purchasing corporation or
other business entity or parent thereof, as the case may be (the "Acquiror"),
may, without the consent of the Participant, either assume the Company's rights
and obligations under the Option or substitute for the Option a substantially
equivalent option for the Acquiror's stock. The Option shall terminate and cease
to be outstanding effective as of the date of the Change in Control to the
extent that the Option is neither assumed by the Acquiror in connection with the
Change in Control nor exercised as of the date of the Change in Control.
Notwithstanding the foregoing, shares acquired upon exercise of the Option prior
to the Change in Control and any consideration received pursuant to the Change
in Control with respect to such shares shall continue to be subject to all
applicable provisions of this Option Agreement except as otherwise provided
herein. Furthermore, notwithstanding the foregoing, if the corporation the stock
of which is subject to the Option immediately prior to an Ownership Change Event
described in Section 8.1(a)(i) constituting a Change in Control is the surviving
or continuing corporation and immediately after such Ownership Change Event less
than fifty percent (50%) of the total combined voting power of its voting stock
is held by another corporation or by other corporations that are members of an
affiliated group within the meaning of Section 1504(a) of the Code without
regard to the provisions of Section 1504(b) of the Code, the Option shall not
terminate unless the Board otherwise provides in its discretion.

9.     ADJUSTMENTS FOR CHANGES IN CAPITAL STRUCTURE.

 

Subject to any required action by the stockholders of the Company, in the event
of any change in the Stock effected without receipt of consideration by the
Company, whether through merger, consolidation, reorganization, reincorporation,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, split-up, split-off, spin-off, combination of shares, exchange of shares,
or similar change in the capital structure of the Company, or in the event of
payment of a dividend or distribution to the stockholders of the Company in a
form other than Stock (excepting normal cash dividends) that has a material
effect on the Fair Market Value of shares of Stock, appropriate and
proportionate adjustments shall be made in the number, Exercise Price and class
of shares subject to the Option, in order to prevent dilution or enlargement of
the Participant's rights under the Option. For purposes of the foregoing,
conversion of any convertible securities of the Company shall not be treated as
"effected without receipt of consideration by the Company." Any fractional share
resulting from an adjustment pursuant to this Section 9 shall be rounded down to
the nearest whole number, and in no event may the purchase price of the Option
be decreased to an amount less than the par value, if any, of the stock subject
to the Option. Such adjustments shall be determined by the Board, and its
determination shall be final, binding and conclusive.

  

 
7

--------------------------------------------------------------------------------

 

 

10.     RIGHTS AS A STOCKHOLDER, DIRECTOR, EMPLOYEE OR CONSULTANT.

 

The Participant shall have no rights as a stockholder with respect to any shares
covered by the Option until the date of the issuance of a certificate for the
shares for which the Option has been exercised (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company). No adjustment shall be made for dividends, distributions or other
rights for which the record date is prior to the date such certificate is
issued, except as provided in Section 9. If the Participant is an Employee, the
Participant understands and acknowledges that, except as otherwise provided in a
separate, written employment agreement between a Participating Company and the
Participant, the Participant's employment is "at will" and is for no specified
term. Nothing in this Option Agreement shall confer upon the Participant any
right to continue in the Service of a Participating Company or interfere in any
way with any right of the Participating Company Group to terminate the
Participant's Service as a Director, an Employee or Consultant, as the case may
be, at any time.

 

11.     NOTICE OF SALES UPON DISQUALIFYING DISPOSITION.

 

The Participant shall dispose of the shares acquired pursuant to the Option only
in. accordance with the provisions of this Option Agreement. In addition, if the
Notice designates this Option as an Incentive Stock Option, the Participant
shall (a) promptly notify the Chief Financial Officer of the Company if the
Participant disposes of any of the shares acquired pursuant to the Option within
one (1) year after the date the Participant exercises all or part of the Option
or within two (2) years after the Date of Option Grant and (b) provide the
Company with a description of the circumstances of such disposition. Until such
time as the Participant disposes of such shares in a manner consistent with the
provisions of this Option Agreement, unless otherwise expressly authorized by
the Company, the Participant shall hold all shares acquired pursuant to the
Option in the Participant's name (and not in the name of any nominee) for the
one-year period immediately after the exercise of the Option and the two-year
period immediately after Date of Option Grant. At any time during the one-year
or two-year periods set forth above, the Company may place a legend on any
certificate representing shares acquired pursuant to the Option requesting the
transfer agent for the Company's stock to notify the Company of any such
transfers. The obligation of the Participant to notify the Company of any such
transfer shall continue notwithstanding that a legend has been placed on the
certificate pursuant to the preceding sentence.

 

12.     LEGENDS.

 

The Company may at any time place legends referencing any applicable federal,
state or foreign securities law restrictions on all certificates representing
shares of stock subject to the provisions of this Option Agreement. The
Participant shall, at the request of the Company, promptly present to the
Company any and all certificates representing shares acquired pursuant to the
Option in the possession of the Participant in order to carry out the provisions
of this Section. Unless otherwise specified by the Company, legends placed on
such certificates may include, but shall not be limited to, the following:

  

 
8

--------------------------------------------------------------------------------

 

 

 

12.1 "THE SHARES EVIDENCED BY THIS CERTIFICATE WERE ISSUED BY THE CORPORATION TO
THE REGISTERED HOLDER UPON EXERCISE OF AN INCENTIVE STOCK OPTION AS DEFINED IN
SECTION 422 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED ("ISO "). IN ORDER
TO OBTAIN THE PREFERENTIAL TAX TREATMENT AFFORDED TO ISOs, THE SHARES SHOULD NOT
BE TRANSFERRED PRIOR TO [INSERT DISQUALIFYING DISPOSITION DATE HERE]. SHOULD THE
REGISTERED HOLDER ELECT TO TRANSFER ANY OF THE SHARES PRIOR TO THIS DATE AND
FOREGO ISO TAX TREATMENT, THE TRANSFER AGENT FOR THE SHARES SHALL NOTIFY THE
CORPORATION IMMEDIATELY. THE REGISTERED HOLDER SHALL HOLD ALL SHARES PURCHASED
UNDER THE INCENTIVE STOCK OPTION IN THE REGISTERED HOLDER'S NAME (AND NOT IN THE
NAME OF ANY NOMINEE) PRIOR TO THIS DATE OR UNTIL TRANSFERRED AS DESCRIBED
ABOVE."

 

13.     MISCELLANEOUS PROVISIONS.

13.1 Further Instruments. The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Agreement.

13.2 Binding Effect. Subject to the restrictions on transfer set forth herein,
this Option Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective heirs, executors, administrators, successors
and assigns.

13.3 Termination or Amendment. The Board may terminate or amend the Plan or the
Option at any time; provided, however, that except as provided in Section 8.2 in
connection with a Change in Control, no such termination or amendment may
adversely affect the Option or any unexercised portion hereof without the
consent of the Participant unless such termination or amendment is necessary to
comply with any applicable law or government regulation. No amendment or
addition to this Option Agreement shall be effective unless in writing.

13.4 Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given (except to the extent that this
Option Agreement provides for effectiveness only upon actual receipt of such
notice) upon personal delivery, upon deposit in the United States Post Office,
by registered or certified mail, or with an overnight courier service with
postage and fees prepaid, addressed to the other party at the address shown
below that party's signature or at such other address as such party may
designate in writing from time to time to the other party.

13.5 Integrated Agreement. The Notice, this Option Agreement and the Plan
together with any employment, service or other agreement with the Participant
and a Participating Company referring to the Option shall constitute the entire
understanding and agreement of the Participant and the Participating Company
Group with respect to the subject matter contained herein or therein and
supersedes any prior agreements, understandings, restrictions, representations,
or warranties among the Participant and the Participating Company Group with
respect to such subject matter other than those as set forth or provided for
herein or therein. To the extent contemplated herein or therein, the provisions
of the Notice and the Option Agreement shall survive any exercise of the Option
and shall remain in full force and effect. 

 
9

--------------------------------------------------------------------------------

 

13.6 Applicable Law. This Option Agreement shall be governed by the laws of the
State of California as such laws are applied to agreements between California
residents entered into and to be performed entirely within the State of
California.

13.7 Counterparts. The Notice may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 

 
10

--------------------------------------------------------------------------------

 

 

Incentive Stock Option 

 

Participant: 

 

 

 

 

 

Nonstatutory Stock Option 

 

 

 

 

 

Date: 

 

 

STOCK OPTION EXERCISE NOTICE 

 

Ironstone Group, Inc.

Attention: Chief Financial Officer

909 Montgomery Street, Suite 3

San Francisco, CA 94102

 

Ladies and Gentlemen:

 

1.     Option. I was granted an option (the "Option") to purchase shares of the
common stock (the "Shares") of Ironstone Group, Inc. (the "Company") pursuant to
the Company's 2013 Equity Incentive Plan (the "Plan"), my Notice of Grant of
Stock Option (the "Notice") and my Stock Option Agreement (the "Option
Agreement") as follows:

 

Date of Option Grant: 

 

January 29, 2013

      Number of Option Shares:         

 

Exercise Price per Share:  $  0.20 

 

 

2.     Exercise of Option. I hereby elect to exercise the Option to purchase the
following number of Shares, all of which are Vested Shares in accordance with
the Notice and the Option Agreement:

 

Total Shares Purchased: 

 

 

 

 

 

Total Exercise Price (Total Shares X Price per Share) 

$

 

 

 

3.     Payments. I enclose payment in full of the total exercise price for the
Shares in the following form(s), as authorized by my Option Agreement:

 

Cash:  

$

 

 

 

 

Check: 

$ 

 

 

 

 

Tender of Company Stock:  

Contact Plan Administrator 

 

 

 

Cashless Exercise: 

Contact Plan Administrator 

 

 
1

--------------------------------------------------------------------------------

 

 

 

4.     Tax Withholding. I authorize payroll withholding and otherwise will make
adequate provision for the federal, state, local and foreign tax withholding
obligations of the Company, if any, in connection with the Option. If I am
exercising a Nonstatutory Stock Option, I enclose payment in full of my
withholding taxes, if any, as follows:

 

(Contact Plan Administrator for amount of tax due.)

 

Cash: 

$ 

 

 

 

 

Check: 

$ 

 

 

5.     Participant Information.

 

My address is:  

 

 

 

 

 

My Social Security Number is: 

 

 

6.     Notice of Disqualifying Disposition. If the Option is an Incentive Stock
Option, I agree that I will promptly notify the Chief Financial Officer of the
Company if I transfer any of the Shares within one (1) year from the date I
exercise all or part of the Option or within two (2) years of the Date of Option
Grant.

 

7.     Binding Effect. I agree that the Shares are being acquired in accordance
with and subject to the terms, provisions and conditions of the Option
Agreement, to all of which I hereby expressly assent. This Agreement shall inure
to the benefit of and be binding upon my heirs, executors, administrators,
successors and assigns.

 

I understand that I am purchasing the Shares pursuant to the terms of the Plan,
the Notice and my Option Agreement, copies of which I have received and
carefully read and understand.

 

Very truly yours,

 

 

(Signature)

 

Receipt of the above is hereby acknowledged. IRONSTONE GROUP, INC.

 

By: 

 

 

Title: 

 

 

Dated: 

 

 



 

2

 